Citation Nr: 0832539	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  04-34 999A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to an increased rating for degenerative cervical 
arthritis with disc space narrowing C5-C6, currently 
evaluated as 10 percent disabling.




REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1959 to August 
1983.
        
The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2004 rating decision 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in St. Petersburg, Florida, that denied the benefit 
sought on appeal.  


FINDING OF FACT

On February 5, 2007, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).   

A review of the record includes a signed statement from the 
veteran, received in February 2007, which indicates that he 
wishes to withdraw his appeal.  Subsequent statements 
reiterating the veteran's desire to withdraw his appeal were 
received in April 2007, June 2007, and August 2008.  The 
Board finds that the legal requirements for a proper 
withdrawal have been satisfied.  38 C.F.R. § 20.204 (2007).  
Consequently, further action by the Board on this claim is 
not appropriate. 38 U.S.C.A. § 7105(d) (West 2002).  The 
appellant has withdrawn the issue on appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Additionally, the veteran's pending request 
for a hearing is now moot.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
MICHAEL D. MARTIN
	Acting Veterans Law Judge, Board of Veterans' Appeals

 





 Department of Veterans Affairs


